DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 5 are objected to because of the following informalities:
Claim 4, lines 3–4, should be amended to recite “and is positioned.”
Claim 5 is objected to due to dependency upon an objected-to claim.

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over White (US Pub. 2005/0229788).
Claim 1: White discloses a beverage maker (intended use), comprising:
a fermenter (11) having an opening (13);
a fermentation lid (14) hinged to the fermenter (via at least 23) and configured to open and close the opening from above (depicted in fig. 1);
a rotary gear (23); and
a gear damper (20) provided at the fermenter and engaged with the rotary gear (described in para. 14 and depicted in fig. 2).
White strangely does not explicitly disclose a hinge shaft connected to the fermentation lid and configured to rotate with the fermentation lid, nor the rotary gear connected to said hinge shaft, at least not in the embodiment shown in figs. 2–4.
However, one of ordinary skill in the art would discern that White clearly suggests that a shaft with its lid 14 is connected to its gear 23 at least with what is depicted in its fig. 2. See the image below with the arrows pointing to what is clearly a hinging portion—including a pair of three distinct portions, at least one of which is connected to lid 14—where some sort of shaft (illustrated with dashed lines) is present to enable a connection between the lid and the body, as well as the gear 23 (where para. 14 of White is not explicit on how 14 and 23 are connected).

    PNG
    media_image1.png
    438
    441
    media_image1.png
    Greyscale

Claim 2: White discloses the fermentation lid including:
a lid body (13, 14); and
a hinge portion positioned outside of the lid body and connected with the hinge shaft (see the annotated fig. 2 above), and wherein the fermenter includes:
a lid seat body (18) in which the lid body is seated (see fig. 1) and on which the gear damper is installed (ascertainable from figs. 1 and 2); and
a pair of shaft supports formed on the lid seat body and that support the hinge shaft with the hinge portion therebetween such that the hinge shaft rotates (as discussed for claim 1 above, clearly suggested by the portions pointed to in the annotated fig. 2).
Claim 4: In line with what is discussed for claim 1 above, White clearly suggests that the hinge shaft includes:
a shaft portion positioned inside of the hinge portion (illustrated with dashed lines in the annotated figure);
a pair of extending portions that extends from both ends of the shaft portion and is positioned inside of the pair of shaft supports (the outermost parts of the shaft that are within the shaft supports); and
a gear connecting portion that extends from any one of the pair of extending portions, positioned outside of the pair of shaft supports, and connected with the rotary gear (this would be the leftmost of the shaft depicted on the left, which, as discussed for claim 1 above, White clearly suggests is connected to the rotary gear 23).
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over White as applied to claim 4 above, and further in view of James, Jr. et al. (US Pat. 5,088,470).
White does not disclose discloses a bushing provided between an inner circumference of the pair of shaft supports and an outer circumference of the pair of extending portions.
However, it is well known that bushings can be used in this way to reduce friction. James, Jr. discloses a hinge structure with a bushing (48) provided between an inner circumference of a pair of shaft supports (50, 52) and an outer circumference of a pair of extending portions of a shaft (44, 46).
It would have been obvious to one of ordinary skill in the art to add the bushing taught by James, Jr. between the extending portions and shaft supports of White to reduce rotational friction.
Claims 1, 2, 4, 6–10, and 14–20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 2017/0332829) in view of White.
Claim 1: Kim discloses a beverage maker (title), comprising:
a fermenter (1, 11) having an opening (103);
a fermentation lid (114) hinged to the fermenter (para. 296, “hinge-connected”) and configured to open and close the opening from above (ascertainable from the position of 114 in fig. 4);
a hinge shaft connected to the fermentation lid and configured to rotate with the fermentation lid;
a rotary gear connected to the hinge shaft; and
a gear damper provided at the fermenter and engaged with the rotary gear.
Kim does not disclose a hinge shaft connected to the fermentation lid and configured to rotate with the fermentation lid; a rotary gear connected to the hinge shaft; and a gear damper provided at the fermenter and engaged with the rotary gear.
However, the use of a hinged lid with a gear damper is already generally known in the food and beverage arts, as for example shown in White, which discloses a hinged lid (14, hinged via at least 23); a rotary gear (23); and a gear damper (20) provided at an analogous container (11) and engaged with the rotary gear (described in para. 14 and depicted in fig. 2).
White strangely does not explicitly disclose a hinge shaft connected to the lid and configured to rotate with the lid, nor the rotary gear connected to said hinge shaft, at least not in the embodiment shown in figs. 2–4.
However, one of ordinary skill in the art would discern that White clearly suggests that a shaft with its lid 14 is connected to its gear 23 at least with what is depicted in its fig. 2. See the image below with the arrows pointing to what is clearly a hinging portion that has some sort of shaft (illustrated with dashed lines) present to enable a connection between the lid and the body, as well as the gear 23 (where para. 14 of White is not explicit on how 14 and 23 are connected).

    PNG
    media_image1.png
    438
    441
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to implement the gear damper and related parts taught by White onto the lid and hinge of Kim to prevent condensate on the bottom of the lid from being ejected when the lid is opened (see para. 16 of White).
Claim 2: Modified as per claim 1 above, White discloses the fermentation lid including:
a lid body (13, 14); and
a hinge portion positioned outside of the lid body and connected with the hinge shaft (see the annotated fig. 2 above), and wherein the fermenter includes:
a lid seat body (18) in which the lid body is seated (see fig. 1) and on which the gear damper is installed (ascertainable from figs. 1 and 2); and
a pair of shaft supports formed on the lid seat body and that support the hinge shaft with the hinge portion therebetween such that the hinge shaft rotates (as discussed for claim 1 above, clearly suggested by the portions pointed to in the annotated fig. 2).
Claim 4: In line with what is discussed for claim 1 above, White clearly suggests that the hinge shaft includes:
a shaft portion positioned inside of the hinge portion (illustrated with dashed lines in the annotated figure);
a pair of extending portions that extends from both ends of the shaft portion and is positioned inside of the pair of shaft supports (the outermost parts of the shaft that are within the shaft supports); and
a gear connecting portion that extends from any one of the pair of extending portions, positioned outside of the pair of shaft supports, and connected with the rotary gear (this would be the leftmost of the shaft depicted on the left, which, as discussed for claim 1 above, White clearly suggests is connected to the rotary gear 23).
Claim 6: Kim discloses a fluid supply module (5) disposed outside of the fermenter and the fermentation lid (fairly depicted in fig. 1) and configured to supply a fluid (para. 120, “water”) into a fermentation space (S1) in the fermenter through a channel (54 to 92 and 115).
Claim 7: Kim discloses a material supplier (3) disposed outside of the fermenter and the fermentation lid (fairly depicted in fig. 1) and configured to supply a material (para. 98, “additive”) into a fermentation space (S1) in the fermenter through a channel (2 to 115).
Claim 8: Kim discloses an air injector (15, 152) disposed outside of the fermenter and the fermentation lid (fairly depicted in fig. 1) and configured to inject air into a fermentation space (S1) in the fermenter through a channel (via 154, see fig. 1).
Claim 9: Kim discloses a beverage dispenser (6, 62) disposed outside of the fermenter and the fermentation lid (fairly depicted in fig. 1) and configured to release a beverage made in a fermentation space (S1) in the fermenter through a channel (para. 126, fig. 1).
Claim 10: Kim discloses a gas discharge valve (7, 73) disposed outside of the fermenter and the fermentation lid (fairly depicted in fig. 1) and configured to discharge gas from a fermentation space (S1) in the fermenter through a channel (via 71, see fig. 1).
Claim 14: Kim discloses beverage maker (title), comprising:
a fermenter (1, 11) having an opening (103);
a fermentation container (112) accommodated in the fermenter through the opening (ascertainable from at least figs. 4 and 14) and having a fermentation space (S1);
a fermentation lid (114) hinged to the fermenter (para. 296, “hinge-connected”) and configured to open and close the opening from above (ascertainable from the position of 114 in fig. 4);
a material supplier (3) configured to supply a material (para. 98, “additive”) into the fermentation space (ascertainable from 92 and related elements depicted in fig. 1); and
a fluid supply module (5) configured to supply a fluid (para. 120, “water”) into the fermentation space.
Kim does not disclose a hinge shaft connected to the fermentation lid and configured to rotate with the fermentation lid; a rotary gear connected to the hinge shaft; and a gear damper provided at the fermenter and engaged with the rotary gear.
However, the use of a hinged lid with a gear damper is already generally known in the food and beverage arts, as for example shown in White, which discloses a hinged lid (14, hinged via at least 23); a rotary gear (23); and a gear damper (20) provided at an analogous container (11) and engaged with the rotary gear (described in para. 14 and depicted in fig. 2).
White strangely does not explicitly disclose a hinge shaft connected to the lid and configured to rotate with the lid, nor the rotary gear connected to said hinge shaft, at least not in the embodiment shown in figs. 2–4.
However, one of ordinary skill in the art would discern that White clearly suggests that a shaft with its lid 14 is connected to its gear 23 at least with what is depicted in its fig. 2. See the image below with the arrows pointing to what is clearly a hinging portion that has some sort of shaft (illustrated with dashed lines) present to enable a connection between the lid and the body, as well as the gear 23 (where para. 14 of White is not explicit on how 14 and 23 are connected).

    PNG
    media_image1.png
    438
    441
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to implement the gear damper and related parts taught by White onto the lid and hinge of Kim to prevent condensate on the bottom of the lid from being ejected when the lid is opened (see para. 16 of White).
Claim 15: Kim discloses an air injector (15, 152) configured to inject air into the fermentation space (via 154, see fig. 1).
Claim 16: Kim discloses a beverage dispenser (6, 62) configured to dispense a finished beverage from the fermentation space (para. 126, fig. 1).
Claim 17: Kim discloses a gas discharge valve (7, 73) configured to discharge gas from the fermentation space (via 71, see fig. 1).
Claim 18: Kim discloses beverage maker (title), comprising:
a fermenter (1, 11) having an opening (103);
a fermentation container (112) accommodated in the fermenter through the opening (ascertainable from at least figs. 4 and 14) and having a fermentation space (S1);
a fermentation lid (114) rotatably connect to the fermenter by a hinge (para. 296, “hinge-connected”) and configured to open and close the opening from above (ascertainable from the position of 114 in fig. 4);
a material supplier (3) configured to supply a material (para. 98, “additive”) into the fermentation space (ascertainable from 92 and related elements depicted in fig. 1); and
a fluid supply module (5) configured to supply a fluid (para. 120, “water”) into the fermentation space; and
a gas discharge valve (7, 73) configured to discharge gas from the fermentation space (via 71, see fig. 1).
Kim does not disclose its hinge including a damper that controls opening and closing of the fermentation lid.
However, the use of a hinged lid with a gear damper is already generally known in the food and beverage arts, as for example shown in White, which discloses a hinged lid (14, hinged via at least 23) a gear damper (20) that controls opening and closing of the lid.
It would have been obvious to one of ordinary skill in the art to implement the gear damper and related parts taught by White onto the lid and hinge of Kim to prevent condensate on the bottom of the lid from being ejected when the lid is opened (see para. 16 of White).
Claim 19: Kim discloses an air injector (15, 152) configured to inject air into the fermentation space (via 154, see fig. 1).
Claim 20: Kim discloses a beverage dispenser (6, 62) configured to dispense a finished beverage from the fermentation space (para. 126, fig. 1).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of White as applied to claim 2 above, and further in view of Chang (KR 10-1469067 B1).
Modified as per claim 1 above, White does not explicitly disclose a damper mount, but its damping mechanism 20 must necessarily be mounted, as depicted in figs. 2–3, via some mechanism that would qualify as a damper mount.
Additionally, Kim discloses a lid seat body (105), and White discloses a lid seat body (13).
White does not seem to properly disclose a damper mount provided on an outer surface of the lid seat body and on which the gear damper is mounted. Instead, at least in figs. 2–4, the gear damper and any damper mount are in an inner area (para. 14, “inner wall of the vessel”), although the gear damper 20 does take an outermost position with all of the other related lid control elements nearby. More to the point, Kim does not depict any hinge in its drawings, and only mentions in its specification that the cover may be hinged in para. 296, also providing that “outer body 200 [of cover 114] may be hinge-connected to the fermentation tank 112,” and, “outer body 200 is preferably connected to the heat insulating wall cover 105 by a hinge.” Given the density of structure within 1, 114, and 200, as well as no clear location for a hinge to occupy an inner space between outer body 200 and the heat insulating wall cover 105 (both best shown in fig. 14), one of ordinary skill in the art would reasonably conclude the hinge discussed in para. 296 of Kim would be implemented on the exterior of the fermenter and lid body.
Going back to White, one of ordinary skill in the art would understand that White employs its arrangement because the interior of body 11 is large and hollow enough to accommodate the gear damper and related elements, which allows exterior bulk (especially around the handle) to be avoided; and would similarly intuit that, if the interior of the body was not suitable for housing the gear damper and mount (as is clearly the case in Kim given all that is depicted with fermenter 1 in at least fig. 4), that they would have to be mounted to the exterior.
Furthermore, dampers mounted on outer surfaces are known, as shown for example in Chang (damping hinge assemblies 100).
It would have been obvious to one of ordinary skill in the art, in implementing the hinge taught in para. 296 of Kim to Kim’s apparatus, and in implementing gear damper and damper mount of White onto the hinged lid of Kim, to mount the gear damper of White to the outer surface of the lid seat body of Kim, since this is where it makes most sense to place the hinge (as discussed above), and White teaches mounting the gear damper right next to the hinge.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of White as applied to claim 4 above, and further in view of James, Jr.
Modified as per claim 1 above, White does not disclose discloses a bushing provided between an inner circumference of the pair of shaft supports and an outer circumference of the pair of extending portions.
However, it is well known that bushings can be used in this way to reduce friction. James, Jr. discloses a hinge structure with a bushing (48) provided between an inner circumference of a pair of shaft supports (50, 52) and an outer circumference of a pair of extending portions of a shaft (44, 46).
It would have been obvious to one of ordinary skill in the art to add the bushing taught by James, Jr. between the extending portions and shaft supports of White to reduce rotational friction.

Allowable Subject Matter
Claims 11–13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Tranchant (FR 2 866 539 A1, in some ways a better reference than White), Luo (CN 106852640 A), Yu et al. (CN 107411552 A), Zuo et al. (CN 108143293 A), Yang et al. (CN 112471907 A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/              Primary Examiner, Art Unit 3761